Citation Nr: 9913301	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  92-18 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
stress fracture to the right tibia and ankle, currently 
evaluated as 10 percent disabling.

2.  Entitlement to a compensable evaluation for residuals of 
stress fracture to the left tibia.

3.  Entitlement to service connection for Morton's neuroma.

4.  Entitlement to service connection for residuals of 
sacroligamentous strain.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran had active military service from September 1988 
to November 1990.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from an August 1991 
rating decision of the Department of Veterans Affairs (VA), 
Wichita, Kansas, regional office.

In June 1994 and January 1995, the Board remanded this claim 
for the purposes of obtaining additional medical records and 
having the veteran undergo physical examinations in order to 
determine the nature and extent of his claimed disabilities.

In December 1996, the Board denied the claim for service 
connection for a bilateral knee disorder, and again remanded 
the other issues for further development.  An August 1998 
rating decision of the St. Louis, Missouri, regional office 
(RO) continued the prior denials, and the case has again been 
returned to the Board.


REMAND

The Board's previous remand in December 1996 directed the RO 
to have the veteran examined by a podiatrist and an 
orthopedist.  The remand also directed the RO to specifically 
inform the veteran in the letter that his failure to appear 
before the medical examiners may have an adverse effect on 
his claim.  The letter sent to the veteran by the RO in 
November 1997 did not contain that information.  The veteran 
failed to report for the scheduled examinations.  The 
veteran's representative has requested that the veteran again 
be scheduled for the examinations, and that the RO 
specifically inform him of the provisions of 38 C.F.R. 
§ 3.655 (1998) and the likely consequences under that 
regulation should he again fail to report for the scheduled 
examinations.  The Board agrees with the representative that 
the veteran should be contacted at his current address and 
provided with another opportunity to report for the podiatric 
and orthopedic examinations.  

The Board also notes that other instructions in its December 
1996 remand were also not completed by the RO:  the RO did 
not request copies of VA medical records as directed by the 
Board.  The Board is responsible for entering the final 
decision on behalf of the Secretary in claims for entitlement 
to veterans' benefits, see 38 U.S.C.A. § 7104(a), and as 
such, remand instructions to the RO in an appealed case are 
neither optional nor discretionary.  See e.g. Stegall v. 
West, 11 Vet. App. 268 (1998) (The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") vacated and remanded a Board's decision 
because it failed to ensure that the regional office achieved 
full compliance with specific instructions contained in a 
Board remand).

VA has a duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107(a) (West 1991).  In view of the 
foregoing, the case is again REMANDED to the RO for the 
following:

1.  All VA medical records subsequent to 
the April 1995, Compensation and Pension 
Examination should be obtained by the RO 
and associated with the veteran's claims 
folder.

2.  The RO should write the veteran at his 
most recent address, P.O. Box 216, 
Smithville, Missouri, 64089, and inform 
him of the date, time and place of 
scheduled examinations made for him in 
conjunction with his claim for VA 
compensation benefits.  The RO should 
specifically inform the veteran in the 
letter that his failure to appear before 
the medical examiners may have an adverse 
affect on his claim.  He should be 
specifically provided with a copy of the 
provisions of 38 C.F.R. § 3.655 (1998).

3.  The veteran is to be afforded a 
special podiatry examination for the 
purpose of ascertaining the current nature 
and extent of any bilateral ankle and 
Morton's neuroma disabilities.  All 
indicated special studies should be 
accomplished and the examiner should set 
forth reasoning underlying the final 
diagnosis.  The RO should request that the 
examining podiatrist comment upon any 
relationship that may exist between the 
service-connected residuals of stress 
fractures to the right and left tibia and 
any current condition of the ankles from 
which the veteran now suffers.  If there 
is no relationship, then this should be so 
noted.  The comments offered by the 
examining podiatrist should specifically 
reference a review of the veteran's 
complete medical records prior to the 
veteran's examination.  The claims folder 
and this Remand are to be made available 
to the examiner for review prior to the 
examination.

4.  The veteran is to be afforded a 
special orthopedic examination for the 
purpose of ascertaining the current nature 
and extent of any lower back condition, 
particularly any sacroligamentous strain.  
All indicated special studies, including 
X-rays of the lower spine, should be 
accomplished and the examiner should set 
forth reasoning underlying the final 
diagnosis.  The comments offered by the 
examining physician should specifically 
reference a review of the veteran's 
complete medical records prior to the 
veteran's examination.  The claims folder 
and this Remand are to be made available 
to the examiner for review prior to the 
examination.



5.  Following completion of the foregoing, 
the RO must review the claims folder and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If an examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 (1998) 
("if the [examination] report does not 
contain sufficient detail, it is incumbent 
upon the rating board to return the report 
as inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. App. 
461, 464 (1992); and Ardison v. Brown, 
6 Vet. App. 405, 407 (1994). 

Following completion of the requested development, the 
veteran's claims should be readjudicated.  If the decision 
remains unfavorable, he and his representative should be 
given a supplemental statement of the case and allowed 
sufficient time for a response.  Thereafter, the claim should 
be returned to the Board for further consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









